    Case 4:20-cv-00896-ALM-KPJ Document 40 Filed 04/01/21 Page 1 of 1 PageID #: 684




                             IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

       MICHAEL MOATES,                                 §
                                                       §
               Plaintiff,                              §
                                                       §
       v.                                              §       Civil Action No.: 4:20-cv-896-ALM-KPJ
                                                       §
       FACEBOOK INC.,                                  §
                                                       §
               Defendant.                              §
                                                       §

                                                   ORDER

            Pending before the Court is Plaintiff Michael Moates’ (“Plaintiff”) Oral Motion to Grant

     Leave to File Electronically as a Pro Se Party (the “Motion”) (Dkt. 34). Upon consideration, the

     Court finds the Motion (Dkt. 34) is hereby DENIED. The Court requires parties proceeding pro

.    se to either (1) file their papers in-person at the courthouse and wear a face mask, or (2) file papers

     through mail. The Court notes that its rule mandating that all courthouse visitors wear a mask is in

     place to protect the health and well-being of all individuals during the global COVID-19 pandemic.

     The Court will not make any exceptions to this rule.

               So ORDERED and SIGNED this 1st day of April, 2021.




                                                      ____________________________________
                                                      KIMBERLY C. PRIEST JOHNSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                       1
